NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 11a0289n.06

                                            No. 09-1564                                     FILED

                           UNITED STATES COURT OF APPEALS                              May 04, 2011
                                FOR THE SIXTH CIRCUIT                            LEONARD GREEN, Clerk


UNITED STATES OF AMERICA,                                 )
                                                          )        ON APPEAL FROM THE
       Plaintiff-Appellee,                                )        UNITED STATES DISTRICT
                                                          )        COURT FOR THE EASTERN
v.                                                        )        DISTRICT OF MICHIGAN
                                                          )
RENO WORTHINGTON,                                         )                  OPINION
                                                          )
       Defendant-Appellant.                               )



BEFORE: NORRIS, COLE, and KETHLEDGE, Circuit Judges.

       ALAN E. NORRIS, Circuit Judge. Defendant Reno Worthington pleaded guilty to

distribution of crack cocaine in violation of 21 U.S.C.§ 841(a)(1). The district court, after noting

the United States Sentencing Guidelines (“U.S.S.G.”) recommended range and briefly discussing

some 18 U.S.C. § 3553(a) factors, sentenced defendant to 275 months in prison. Defendant appeals

the district court’s sentence as procedurally unreasonable because the district court did not describe

in enough detail its reasoning for the sentence. Defendant also raised an ineffectiveness of counsel

claim, but withdrew it at oral argument.

                                                  I.

       On July 30, 2008, defendant was indicted on five counts for distribution of cocaine base in

violation of 21 U.S.C. § 841(a)(1) and conspiracy to distribute cocaine base in violation of 21 U.S.C.

§§ 846 and 841. He agreed to plead guilty to one count of distribution and admitted dealing 43.07
No. 09-1564
United States v. Worthington

grams of cocaine base. The plea agreement predicted that the U.S.S.G. sentencing range would be

262 to 327 months of incarceration. The Presentence Report (“PSR”) calculated the defendant’s

offense level at 34, which included an automatic enhancement for being a Career Offender under

U.S.S.G. § 4B1.1(a).1 With a criminal history of assault, multiple instances of drug and gun

possession, and other offenses, defendant received 15 criminal history points, resulting in a Criminal

History Category of VI. The PSR determined that the sentencing range was the same as specified

in the plea agreement.2 Defendant did not object to the PSR.

         At sentencing, defendant’s attorney asked the court to impose a sentence at the low end of

the guideline range. The court sentenced defendant to 275 months of incarceration for these reasons:

                As counsel has reflected, much of the sentencing consideration in this
         circumstance derives out of the record that brings Mr. Worthington to court.

                He's a relatively young man, only 43 years of age, but at this juncture before
         the court for his eighth felony conviction with a history of five misdemeanor
         convictions.

                 He has a history of not only drugs but also firearms. He's received multiple
         opportunities for changes in his behavior while he's been on probation, along with
         parole, supervised release for a number of different offenses. None of those as a
         practical matter have been successful.

                 It is not, in the court's judgment, a case where he should be at the very low
         end of the guidelines.

                In considering the [18 U.S.C. § 3553(a)] factors, the court is satisfied that the
         deterrence as well as the protection of the public requires a sentence that is at least


         1
             He was deemed a Career Offender due to two prior convictions for drug possession.

         2
           The plea agreement contains slightly different calculations than the PSR because it incorrectly used the 2007
edition of the guidelines, not the 2008 edition. However, this difference did not affect the overall guideline range.

                                                         -2-
No. 09-1564
United States v. Worthington

        in the mid-range under the circumstances, and considering just the [§ 3553(a)]
        factors alone.

                Pursuant to the Sentencing Reform Act of 1984, and the factors contained in
        Title 18 [U.S.C.] Section 3553 A, we would commit the defendant to the custody of
        the United States Bureau of Prisons for a term of 275 months.

Sentencing Transcript at 10-11.

                                                   II.

Standard of Review

        We review a defendant’s sentence for reasonableness, applying a deferential abuse of

discretion standard. Gall v. United States, 552 U.S. 38, 51 (2007); United States v. Herrera-Zuniga,

571 F.3d 568, 581 (6th Cir. 2009). Because the sentence falls within the guideline range, it is

entitled to a presumption of reasonableness. Rita v. United States, 551 U.S. 338, 347-48 (2007).

The defendant bears the burden of rebutting this presumption. United States v. Vonner, 516 F.3d

382, 389-90 (6th Cir. 2008) (en banc).

        Defendant did not raise any objections to the sentence in the district court, and concedes that

the “plain error” standard applies. Fed. R. Crim. P. 52(b); United States v. Bostic, 371 F.3d 865, 871

(6th Cir. 2004). “To establish plain error, a defendant must show the following: (1) that an error

occurred in the district court; (2) that the error was plain, i.e., obvious or clear; (3) that the error

affected defendant's substantial rights; and (4) that this adverse impact seriously affected the fairness,

integrity or public reputation of the judicial proceedings.” United States v. Baker, 559 F.3d 443, 454

(6th Cir. 2009) (quoting United States v. Koeberlein, 161 F.3d 946, 949 (6th Cir. 1998)).

Procedural Error


                                                  -3-
No. 09-1564
United States v. Worthington

        Defendant contends that his sentence was procedurally unreasonable because the district

court’s sentencing statement was too brief. Defendant argues that this violates 18 U.S.C. § 3553(c),

which requires the court to state the reason for its imposition of a particular sentence. We require

a district court to set forth enough reasoning to satisfy us that it has considered the parties’ arguments

and has a reasoned basis for exercising its decision-making authority. See Rita, 551 U.S. at 356. But

there is no requirement that the district court provide a lengthy explanation. Id. “‘While the district

court did not explicitly name each of the 3553(a) factors that it was using to arrive at [the

defendant]’s sentence, a reasonable sentence based on consideration of the factors does not require

a rote listing.’” United States v. Simmons, 501 F.3d 620, 625 (6th Cir. 2007) (quoting United States

v. Collington, 461 F.3d 805, 809 (6th Cir. 2006)) (brackets in original); see also United States v.

Bolds, 511 F.3d 568, 580 (6th Cir. 2007) (no requirement that the district court engage in a ritualistic

incantation of the § 3553(a) factors). A brief statement is adequate: “[t]he appropriateness of

brevity or length, conciseness or detail, when to write, what to say, depends upon circumstances.”

Rita 551 U.S. at 356.

        When the defendant entered into the plea agreement, he was informed that his likely sentence

would be between 262 and 327 months. The PSR calculated the same range. At sentencing

defendant only made one request: that the district court choose a sentence from the low end of the

guidelines. The district court addressed this request. Focusing on two § 3553(a) factors, deterrence

and protection of the public, and defendant’s history with drugs and firearms, the court concluded

that defendant should not receive a sentence at the very low end of the guidelines. The court instead

chose a sentence that was firmly within in the guidelines range at 275 months. “[W]hen a judge

                                                  -4-
No. 09-1564
United States v. Worthington

decides simply to apply the Guidelines to a particular case, doing so will not necessarily require

lengthy explanation.” Rita, 551 U.S. at 356. “Where a matter is . . . conceptually simple . . . and the

record makes clear that the sentencing judge considered the evidence and arguments, we do not

believe the law requires the judge to write more extensively.” Id. at 359.

        Defendant attempts to distinguish Rita by noting that the district court in that case provided

more explanation because it discussed defendant’s military record. But that is because the defendant

brought up his military record at sentencing. Rita, 551 U.S. at 358. Here, defendant raised no other

arguments for leniency. “The district judge is only under a more rigorous duty to make explicit its

consideration of factors when a defendant makes a particular argument.” Simmons, 501 F.3d at 625;

see also Rita, 551 U.S. at 357 (“Where the defendant or prosecutor presents nonfrivolous reasons

for imposing a different sentence . . . the judge will normally go further and explain why he has

rejected those arguments.”). Defendant also suggests many other factors that he claims the district

court should have addressed in its sentencing statement. But again, defendant never raised these

arguments with the district court. The court is under no obligation to explicitly consider a factor

unless it is particularly relevant. See Simmons, 501 F.3d at 626.

       Defendant cites two cases where we remanded when the district court provided a brief

sentencing statement. But both cases were remanded because the district court did not consider

arguments that the defendant raised at sentencing. See United States v. Johnson, 356 F.App’x 785,

794-95 (6th Cir. 2009) (defendant submitted a nine-page sentencing memorandum arguing for a

below guidelines sentence that the district court did not address); United States v. Stephens, 549 F.3d



                                                 -5-
No. 09-1564
United States v. Worthington

459, 466 (6th Cir. 2008) (defendant submitted a sentencing memorandum arguing for a below

guidelines sentence).

       While it is preferable that the district court provide a longer sentencing statement, the court

was not in error, much less plain error.

                                                III.

       The judgment of the district court is affirmed.




                                                -6-